
	

113 HR 1426 IH: Big Oil Welfare Repeal Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1426
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  the deduction for income attributable to domestic production activities with
		  respect to oil and gas activities of major integrated oil
		  companies.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Welfare Repeal Act of
			 2013.
		2.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
			(a)In
			 generalSubparagraph (A) of section 199(d)(9) of the Internal
			 Revenue Code of 1986 is amended by inserting (9 percent in the case of
			 any major integrated oil company (as defined in section 167(h)(5)(B)))
			 after 3 percent.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
